Title: From Benjamin Franklin to William Franklin, 3 February 1772
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Feb. 3. 1772
This will be delivered to you by the Revd. Mr. Coombe, whom I recommend to your Friendship as a young Gentleman of great Merit, Integrity, and Abilities. He has acquir’d the Esteem of all that knew him here, not as an excellent Preacher only, but as practising the Morality he preaches. I wish him a good Settlement in his Native Country, but I think he would better have found his Interest in remaining here.
I continue in Health since my Return from my Journey, and I hope yours is fully established. The Parliament has open’d with a Calm in Party Affairs, and Peace seems about to be restor’d between the Turks and Russians. I write fully to you per Falconer who sails in a few Days. At present can only add my Love to Betsy, and that I am, as ever, Your affectionate Father
B Franklin
Per SparksMemo Wrote also per Sparks a few Lines to Mrs. Franklin.
